FILED
                                                      OCTOBER 16, 2018
                                                  In the Office of the Clerk of Court
                                                 WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )         No. 35240-4-III
                                             )
                    Respondent,              )
                                             )
       v.                                    )         UNPUBLISHED OPINION
                                             )
MANUEL RODRIGUEZ-FLORES,                     )
                                             )
                    Appellant.               )

       PENNELL, J. — Manuel Rodriguez-Flores appeals an 84-month sentence imposed

after his case was remanded for resentencing. Because the trial court’s resentencing

disposition failed to comport with the directives of our remand order, Mr. Rodriguez-

Flores’s sentence is again reversed and this matter is remanded for resentencing before a

different judge.
No. 35240-4-III
State v. Rodriguez-Flores


                                            FACTS

       A jury found Mr. Rodriquez-Flores guilty of four controlled substance offenses,

three of which carried school bus stop enhancements. At his original sentencing hearing,

Mr. Rodriguez-Flores’s sentencing range was calculated as 92 to 132 months. The State

requested a sentence of 100 months. The court imposed a high end sentence of 132

months and made the following comments:

               THE COURT: Well, Mr. Rodriguez–Flores, let me tell you this: You
       had no defense. They had you on video. They had you under surveillance.
       You had absolutely no defense and you went to trial anyway. And I know
       because of what was going on in this Court at that time that I had another
       jury in that you were offered a plea bargain of significantly less time. I
       have absolutely no question in my mind that you will be released and
       continue to do the same kind of stuff. I don’t think you have any remorse; I
       don’t think you have any concern. 132 months.

State v. Rodriquez-Flores, No. 33311-6-III, slip op. at 4 (Wash. Ct. App. Feb. 23, 2017)

(unpublished) https://www.courts.wa.gov/opinions/pdf/333116_unp.pdf. (quoting Report

of Proceedings (May 4, 2015) at 237-38).

       Mr. Rodriquez-Flores appealed arguing, inter alia, that the trial court punished him

for exercising his right to a jury trial. Citing federal case law that remand is appropriate

where “‘the tenor of the court’s observation is not entirely clear,’” 1 and because



       1
           Id. at 9 (quoting Hess v. United States, 496 F.2d 936, 938 (8th Cir. 1974).

                                               2
No. 35240-4-III
State v. Rodriguez-Flores


resentencing was already required due to a different issue on appeal, 2 this court “merely

caution[ed] the [trial] court to avoid even an implication that a harsh sentence is based on

Mr. Rodriguez–Flores’s choice to stand trial.” Id. at 9. Resentencing before a different

judge was not required. Id.

       A resentencing hearing was held in April 2017 before the same judge. On remand,

Mr. Rodriguez-Flores’s sentencing range was recalculated as 44 to 84 months. 3 The

defense asked for a low end sentence of 44 months. The State asked for a high end

sentence of 84 months. The judge imposed a high end sentence and made the following

remarks:

              THE COURT: All right. Well, the Court has read the Court of
       Appeals decisions and, quite candidly, the Court gets a little bit tired of
       particularly Judge Siddoway and Judge Fearing chastising Superior Court
       Judges. I have the ability to sentence within the standard range to what
       sentence I believe is appropriate in this particular matter. I don’t need
       Judge Siddoway, Judge Fearing, or anybody else to tell me, to merely
       caution me to avoid any implication of hard sentences, harsh sentences
       based upon Mr. Flores’s choice to stand trial.



       2
        The trial court did not have the benefit of State v. Conover, 183 Wn.2d 706,
355 P.3d 1093 (2015), at the time of sentencing so it assumed it had to run Mr.
Rodriquez-Flores’s school bus stop enhancements consecutively.
      3
        Pursuant to Conover, the reduced sentencing range was the result of running Mr.
Rodriguez-Flores’s three school bus stop enhancements concurrently. Had Mr.
Rodriguez-Flores not received the enhancements, the range would have been 20 to 60
months.

                                             3
No. 35240-4-III
State v. Rodriguez-Flores


               I have been a Superior Court Judge in Douglas County for eighteen-
      plus years. I have never, ever seen the prosecution for Douglas County
      impose an enhancement when the defendant pleads guilty to the major
      charges of distributing a controlled substance.
               When he goes to trial and has absolutely no defense at all and then
      once he comes back asks me to ignore essentially the enhancements or any
      other harsher sentence, I find that the defendant has absolutely no remorse
      for what he’s done. He has absolutely no recognition of the wrongdoing.
      This Court has no reason to believe it won’t happen again as soon as he is
      released, and again, there was no defense at all. He was caught on
      videotape. He knew that. So with no defense at all, he takes the matter to
      trial, then comes and asks the Court at sentencing to do what he could have
      done for himself.
               I think the only way to stop this kind of activity for Mr. Rodriguez is
      to sentence him to the maximum time so when he gets out, at least some
      people will be safe.
               84 months.
      ....
      Court of Appeals Judges can run for Superior Court Judge if they want. I
      think they don’t have any experience though.

Report of Proceedings (RP) (Apr. 3, 2017) at 13-14.

      Prior to making these comments, the trial court addressed legal financial

obligations (LFOs). The prosecutor stated that the $250 jury demand fee was a

mandatory LFO, and asked the court to impose all of the standard mandatory and

discretionary LFOs. The trial court imposed only the mandatory LFOs, but also imposed

the jury demand fee. Mr. Rodriquez-Flores appeals.




                                             4
No. 35240-4-III
State v. Rodriguez-Flores


                                       ANALYSIS

Judge’s comments at resentencing

       A defendant may appeal a standard range sentence if the sentencing court failed

to comply with constitutional requirements. State v. Osman, 157 Wn.2d 474, 481-82,

139 P.3d 334 (2006). One such requirement is that the trial court not penalize a defendant

for exercising the Sixth Amendment right to a jury trial. 4 United States v. Jackson,

390 U.S. 570, 581, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (1968).

       Determining whether a trial judge has improperly penalized a defendant for

exercising the right to a jury trial can be a difficult task. We look to a judge’s comments

at sentencing to discern whether a sentence has been imposed for improper reasons.

Statements that a defendant had no defense and wasted government resources are

indicative of improper retaliation. United States v. Medina-Cervantes, 690 F.2d 715, 716

(9th Cir. 1982); Hess v. United States, 496 F.2d 936, 938 (8th Cir. 1974).

       Here, we need not engage in the difficult inquiry of whether the trial judge’s

sentencing decision was actually motivated by improper retaliation. Instead, we base our

decision on the terms of our prior remand order. Under that mandate, the trial court was

not merely directed to impose a sentence that complied with constitutional requirements.


       4
           U.S. CONST., amend VI.

                                             5
No. 35240-4-III
State v. Rodriguez-Flores


The court was entreated to “avoid even an implication that a harsh sentence is based on

Mr. Rodriguez-Flores’s choice to stand trial.” Rodriguez-Flores, slip op. at 9.

       The trial judge failed to meet the terms set by our remand order. While the court

made some comments suggesting it had selected a high end sentence because Mr.

Rodriguez-Flores had not shown contrition and posed a risk of re-offending, there were

other comments suggestive of retaliation. Specifically, the court thrice remarked that Mr.

Rodriguez-Flores had no defense to the charges against him. The court also emphasized

that Mr. Rodriguez-Flores had been caught on videotape. The court’s comments tended

at least to imply that it was punishing Mr. Rodriguez-Flores for taking a frivolous case to

trial. As such, the comments violated the order of remand.

       Because the trial court did not comply with our remand order, Mr. Rodriguez-

Flores’s sentence must again be reversed. We therefore remand this case for resentencing

and further direct that resentencing occur before a different trial judge. See State v. Solis-

Diaz, 187 Wn.2d 535, 541, 387 P.3d 703 (2017) (remand before different judge proper

when trial judge’s remarks suggest “frustration and unhappiness” with a prior holding

from the Court of Appeals).




                                              6
No. 35240-4-III
State v. Rodriguez-Flores


Jury demand fee

         The State appropriately concedes that the jury demand fee is a discretionary LFO

and should not have been imposed. See State v. Lundy, 176 Wn. App. 96, 107, 308 P.3d

755 (2013). We therefore reverse the imposition of a jury demand fee and direct that no

such fee be imposed on remand.

                                       CONCLUSION

         This matter is reversed and remanded for resentencing before a different trial

judge.

         A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                            Pennell, J.
WE CONCUR:




                                               7